Citation Nr: 0837460	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.
.  
2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
stroke, claimed as due to hypertension.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1995.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  
The claims file was subsequently transferred to the RO in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for residuals 
of a stroke, claimed as due to hypertension, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension has been related to active duty service.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew the appeal for service connection for a 
bilateral hearing disorder.




CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, hypertension 
was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303, 3.304, 3.307, 3.309(a), 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of service connection for a bilateral hearing 
disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  Service connection may 
also be granted for disabilities which are proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

For VA purposes, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to hypertension. 
However, a medical examination performed in May 1995, just 
prior to the veteran's discharge, reflects "borderline blood 
pressure - family history of hypertension." 

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to hypertension until 
October 2006, the date of the VA examination.   At that time, 
he indicated that he had been diagnosed with hypertension 
about three to four years prior, placing his diagnosis 
between the years of 2002-2003. He further testified at his 
June 2008 BVA hearing that he started to receive treatment 
for hypertension in 2004.   

At the time of the VA examination, the examiner reflected 
that service treatment records showed a mild elevation of 
systolic blood pressure in 1995, a family history of 
hypertension, and a reference to "borderline hypertension."  
Based on this evidence, the examiner concluded that it was 
"as likely as not [that] the veteran had a tendency to 
develop high blood pressure, but it is difficult to say when. 
So it is as likely as not the veteran had a tendency to 
develop high blood pressure since 1995."  

While not entirely straight-forward, reading the opinion in 
the light most favorable to the veteran, indicates that his 
propensity to develop hypertension started in service, as 
reflected in his separation examination.   As such, the 
medical evidence supports a nexus between military service 
and his claim.

Therefore, the Board finds that, given that borderline high 
blood pressure, with a family history of hypertension, was 
noted in service, and hypertension has been documented 
following service, the doctrine of reasonable doubt supports 
a grant of service connection for hypertension.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) 
(2008).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

II.  Withdrawal of Claim for Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, in June 2008, the veteran submitted sworn 
testimony clearly indicating his wish to withdraw his appeal 
for the issue of entitlement to service connection for 
bilateral hearing loss. 

The veteran has withdrawn his appeal regarding this issue 
and, hence, there remains no allegation of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Service connection for hypertension is granted.

The claim for entitlement to service connection for a 
bilateral hearing loss disorder is dismissed without 
prejudice.


REMAND

Having found that the claim for entitlement to service 
connection for hypertension is granted, the Board is of the 
opinion that a remand is needed with respect to the veteran's 
claim for entitlement to service connection for residuals of 
a stroke, claimed as due to hypertension.
.
With respect to this secondary service connection claim, the 
Board finds that additional development is necessary to 
satisfy VA's obligations under the VCAA.
Specifically, the evidence of record establishes that the 
veteran suffered from a stroke in 2004. Moreover, there is no 
dispute that this opinion has granted the veteran service-
connection for hypertension.  

However, the claims file does not contain a competent opinion 
addressing whether the veteran's residuals of a stroke are 
proximately due to or the result of his hypertension.  Such 
an opinion is necessary in order to fairly consider the 
secondary service connection claim, thus one should be 
obtained. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while the claim is on remand, an attempt should 
be made to associate any additional VA treatment records with 
the claims file and records for treatment associated with the 
veteran's stroke from the "Pasadena Hospital," mentioned at 
his June 2008 BVA hearing.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the outpatient clinic in Brick, NJ 
for the period from 2004 to the 
present.

2.  Contact the veteran to obtain the 
address for the Pasadena Hospital 
mentioned at his June 2008 BVA hearing.  
Once the address of this facility is 
obtained, obtain inpatient and 
outpatient treatment records for the 
period from January 2004 to the 
present.

3.  Arrange for a health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the veteran's residuals of a 
stroke are proximately due to or the 
result of his service-connected 
hypertension, or are otherwise at least 
as likely as not related to any 
incident of active service.

If it is determined that an objective 
examination is required in order to 
fully respond to this inquiry, then one 
should be ordered and all necessary 
tests should be accomplished.  Any 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with 
any examination/opinion(s) conducted.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement 
of the case. If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond. Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


